Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Bouchard (U.S. App. 2018/0259824)teaches a screen driving method for an ink screen reading device (See Para. 39), comprising: acquiring a current temperature value of a screen (see Fig. 5 and 7, temp sensor and screen); in condition that the current temperature value is lower than the first temperature value, choosing a second temperature value and looking up a preset table (see Para. 42, selected LUT for a range when temperature measured such that T is less than Tb in Ta>T>Tb) according to the second temperature value and grayscale values of content to be displayed to obtain a drive data (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables); in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the drive data; and driving the screen by the drive data  to display the content to be displayed (see Claim 1).
	Kim et al. (U.S. App. 2017/0124959) teaches wherein the second temperature value is higher than or equal to the first temperature (see Fig. 8, disclosing the known technique to have temperature range adjustment steps such as the first temperature step such that the temperature boundary can be greater than or equal to when the measured temperature is less than a boundary).
	Applicant Admitted Prior Art (Background of Specification cited as prior art hereinafter referred to as “AAPA”). teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers). 
In regard to claim 9, Bouchard teaches an ink screen reading device (See Para. 39), comprising a screen (See Fig. 5), a temperature sensor (see Fig. 7, temp sensor), at least one processor (See Fig. 5 Processor), a memory (See Para. 28), a communication interface and a communication bus, wherein the screen, the temperature sensor, the processor, the memory, and the communication interface communicate with each other through the communication bus (see at least Fig. 5, depicting the communication); the memory is configured to store executable instructions that upon execution cause the at least one processor to perform operations, the operations comprising: acquiring a current temperature value of the screen via the temperature sensor (see Fig. 7, temperature value through sensor and Para. 42); in condition that the current temperature value is lower than the first temperature value, choosing a second temperature value and looking up a preset table according to the second temperature value and grayscale values of content to be displayed (see Para. 42, selected LUT for a range when temperature measured such that T is less than Tb in Ta>T>Tb) to obtain a drive data (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables); in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the drive data of the screen; and driving the screen by the drive data to display the content to be displayed (see Claim 1).
Bouchard does teach the concept of temperature inequalities as discussed above. 
	However, Kim teaches wherein the second temperature value is higher than or equal to the first temperature (see Fig. 8, disclosing the known technique to have temperature range adjustment steps such as the first temperature step such that the temperature boundary can be greater than or equal to when the measured temperature is less than a boundary).
	AAPA teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers). 
In regard to claim 17, Bouchard teaches an ink screen reading device (See Para. 39), comprising a screen, a temperature sensor (see Fig. 5 and Fig. 7, screen and  temp sensor), at least one processor (see Fig. 5, Item 530), a memory (see Para. 28), a communication interface and a communication bus, wherein the screen, the temperature sensor, the processor, the memory, and the communication interface communicate with each other through the communication bus (see at least Fig. 5 and Para. 28 depicting communication); the memory is configured to store executable instructions that upon execution cause the at least one processor to perform operations (see Para. 28), the operations comprising: acquiring a current temperature value of the screen via the temperature sensor (See Fig. 7, temp sensor); in condition that the current temperature value is lower than the first temperature value, choosing a second temperature value and looking up a preset table according to the second temperature value (see Para. 42, selected LUT for a range when temperature measured is Ta>T>Tb) and grayscale values of content to be displayed to obtain a drive data  (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables), in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the waveform of the screen; and driving the screen by the drive data to display the content to be displayed (see Claim 1).
	Bouchard does teach the concept of temperature inequalities as discussed above. 
	Kim teaches wherein the second temperature value is higher than or equal to the first temperature value (see Fig. 8, disclosing the known technique to have temperature range adjustment steps such as the first temperature step such that the temperature boundary can be greater than or equal to when the measured temperature is less than a boundary).
	Bouchard and Kim are not relied upon to teach the drive data is waveform of the screen.
However, AAPA teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers).
	The references neither singularly nor in combination teach the most recent filed amendment requiring previously indicated allowable subject matter: wherein the screen driving method further comprises: saving data parameters of pixels in a handwriting during a handwritten operation, wherein the data parameters include pixel coordinates and standard grayscale values of the pixels; in condition that the handwritten operation of the current page is completed, clearing display content of a current page on the screen; querying the waveform of the screen in the preset table according to the pixel coordinates, the standard grayscale values of the pixels and the current temperature value; and driving the screen by the waveform to display the content that is cleared so that a global refreshment is completed. Previous objections to the drawings are overcome by the most recent amended drawings.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694